Citation Nr: 0125234	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  97-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to a rating in excess of 40 percent for 
postoperative residuals of a neck injury. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to October 
1978 and from March 1982 to service retirement in June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1996 and 
August 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The rating 
decision of January 1996 granted, inter alia, service 
connection for residuals of a neck injury, evaluated as 10 
percent disabling.  It also granted service connection for 
kidney stones and postoperative residuals of uvuloplasty with 
tonsillectomy and septoplasty (claimed as sleep apnea and 
sinus problems), both of which were rated as noncompensable.  
The veteran appealed those rating evaluations.  The August 
1997 rating decision denied entitlement to service connection 
for a low back disability and to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, giving rise to that portion of the instant 
appeal.  

A rating decision of September 1997 increased the neck rating 
to 40 percent effective July 1, 1995.  Applicable law 
mandates that when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran testified at a hearing 
before the Board at the RO in November 1998.  At that time, 
it was determined that the issues on appeal were those set 
forth on page one of this decision.  

This appeal was previously before the Board in April 1999, 
when it was remanded to the RO for additional development.  
The requested development has been satisfactorily completed, 
and the case is now before the Board for further appellate 
consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 114 Stat. 2096 (effective November 9, 2000) (now codified 
as 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  The cited law eliminates the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [now codified as amended 
at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R §§ 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. §  
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim. 

The record shows that the RO has obtained the veteran's 
complete service medical records, all private and VA medical 
records identified by the veteran, and his complete medical 
records from the Social Security Administration (SSA) and has 
provided comprehensive VA examinations of the veteran in 
August 1995, February 1997, June 1997, and August 1999.  The 
veteran has been afforded a personal hearing in July 1997 and 
a travel Board hearing before the undersigned Member of the 
Board in November 1998.  The veteran has been informed at all 
times of the actions taken by the RO, and was notified by RO 
letter of April 2001 of the enactment and provisions of the 
VCAA pertaining to VA's duty of notification to the veteran 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims.  

The record shows that the appellant has not argued a duty-to-
assist issue in raising the VCAA.  Neither has he asserted 
that the notification responsibilities codified by the VCAA 
apply to his case, or that additional notice would have 
resulted in any new evidence for his claim.  As to the impact 
of the VCAA, the Board concludes that there is no question 
that the appellant was fully notified and aware of the type 
of evidence required to substantiate his claim, and that 
nothing in the VCAA could change that.  The Board concludes 
further that the extensive factual development in this case 
leaves no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  



2.  A chronic low back disability was not demonstrated or 
diagnosed during active service, and competent medical 
evidence and opinion attributes his current low back 
impairment to post-service injury.  Symptoms of low back pain 
during active service were acute and transitory, resolving 
without residual impairment. 

3.  Service connection is in effect for postoperative 
residuals of a neck injury, evaluated as 40 percent 
disabling, and for postoperative residuals of uvuloplasty 
with tonsillectomy and septoplasty and for ureterolithiasis, 
each evaluated as noncompensably disabling. 

4.  The veteran's service-connected postoperative residuals 
of a neck injury are currently manifested by limitation of 
cervical flexion and rotation to 40 degrees, bilaterally, 
with pain on deep flexion.  He has no current motor, sensory 
or reflex deficit in the neck or upper extremities.  He has a 
solid fusion of C6 and C7 with good alignment and no evidence 
of subluxation, dislocation, or interval change. 

5.  The veteran's service-connected postoperative residuals 
of uvuloplasty with tonsillectomy and septoplasty are not 
currently manifested by medically discernible residuals which 
are clinically shown. 

6.  The veteran's service-connected ureterolithiasis is not 
currently manifested by any clear residual disability, and no 
genitourinary abnormalities are present.  

7.  The veteran has a college education and extensive 
training and occupational experience as an avionics 
technician and maintenance supervisor.  

8.  He completed rehabilitation in 1999 and is currently 
employed as an information technician for the state.  



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and the service incurrence of arthritis 
may not be presumed.  38 U.S.C.A. § 1110, 1101, 1112, 1113, 
1131, 1137, 5107(a) (West 1991); 38 U.S.C.A. § 5103A (West 
Supp. 2001), effective November 9, 2000; 38 C.F.R. § 3.303, 
3.307, 3.309 (2001).

2.  The criteria for a rating in excess of 40 percent for 
postoperative residuals of a neck injury are not met.  
38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 1991), § 5103A (West 
Supp. 2001), effective November 9, 2000; 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5293 
(2001). 

3.  The criteria for a total disability rating based on 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 1991), 
§ 5103A, effective November 9, 2000; 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.1 - 4.10, 4.15, 4.16, 4.18, 
4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disability

The veteran's service entrance examinations in November 1975 
and in December 1981 disclosed no abnormalities of the spine 
or musculoskeletal system.  His service medical records show 
that he was seen in January 1984 with a complaint of 
difficulty sleeping due to back pain.  Examination disclosed 
that he was neurologically intact, with negative straight leg 
raising.  X-rays of the lumbosacral spine revealed that the 
vertebra and intervertebral discs were normal, and there was 
no evidence of spondylolisthesis or spondylosis.  An 
assessment was made of low back pain of unknown etiology.  He 
was again seen in February 1984, when it was indicated that 
he did well when on his medication, and in March 1984 when 
low back pain was shown to be improving.  


Subsequent service medical records are silent for complaint, 
treatment, findings or diagnoses of a lumbosacral disability.  
Reports of routine medical examinations in August 1986 and in 
July 1991 disclosed no neurological findings and no 
abnormalities of the spine or musculoskeletal system.  A 
medical history prepared by the veteran at the time of 
service retirement denied any past or current back pain, and 
his service retirement examination disclosed no abnormalities 
of the spine or musculoskeletal system, while his 
neurological examination was normal.

The veteran's original application for VA disability 
compensation benefits, received in July 1995, made no mention 
of a lumbosacral disability, and reported no in-service or 
post-service treatment for a low back condition.  An August 
1995 VA examination disclosed no complaint related to the 
lumbosacral spine.  Examination disclosed no abnormalities of 
the musculoskeletal system other than cervical findings, 
Babinski's sign was negative, and there were no motor, 
sensory or reflex deficits.  

The first reference to low back pain is shown in the 
veteran's notice of disagreement, received in August 1996, in 
which he states that he experienced low back pain in service, 
diagnosed by military physicians as a possible L5 disc 
problem; that the onset of his low back injury coincided with 
his neck injury; and that he has been treated by private 
physicians for the last six months [i.e., since February 
1996] for L5 disc pain.  

Private treatment records from T.J. Samson Community 
Hospital, dated in March 1996, show that the veteran was seen 
for complaints of right hip pain after falling at work.  An 
August 1996 myelogram and CT scan revealed an extradural 
filling defect with disc bulge at the L5-S1 disc level, 
suggestive of disc herniation with nerve root compression.  
There were no findings of osteoarthritic changes.  In 
September 1996, the veteran underwent an L5-S1 
hemilaminectomy with excision of the intervertebral disc.  

A February 1997 VA examination report cited the veteran's 
statement that at the time of his in-service neck injury, he 
was found to have leg weakness, and that he underwent a 
laminectomy of the L5-S1 region in September 1996.  His range 
of lumbar motion was limited in all planes.  A neurological 
examination was consistent with a sciatic nerve injury.  X-
rays in September 1997 disclosed mild degenerative 
osteophytes at the superior end plates of L3 and L4, and mild 
narrowing of the L5-S1 disc space.  

At his personal hearing held in July 1997 before a RO Hearing 
Officer, the veteran testified, in pertinent part, that he 
sustained a neck injury in service that jarred his whole 
spine; that an MRI performed before service retirement 
disclosed a bulged L5-S1 disc; and that he has since had two 
lumbosacral surgeries and remains under the care of his 
privates physicians.  A transcript of his testimony is of 
record.  

As noted, a rating decision of August 1997 denied service 
connection for a low back disability, and the veteran 
appealed that determination.  In his substantive appeal, the 
veteran reiterated his contentions regarding the in-service 
onset of low back pain and MRI findings of a bulging or 
ruptured disc.  A February 1998 RO letter asked the veteran 
to submit copies of service medical records showing in-
service findings of lumbar disc abnormality.  

An October 1998 lay statement from the veteran's spouse 
offered her observations and conclusions regarding the 
veteran's in-service low back pain, asserting that such 
commenced in 1994; that a service physician suspected a 
ruptured disc at L4, L5, and recommended an MRI; that a 
lumbar X-ray disclosed no evidence of a ruptured disc; that 
an MRI scan of the lumbar spine was not approved; and that 
the veteran subsequently had to quit work due to his pain and 
associated problems.  

A travel Board hearing was conducted at the RO in November 
1998.  The veteran testified, in pertinent part, that his 
lumbar disability was incurred at the same time he sustained 
a neck injury when he was struck on the head by a heavy box 
in 1993, causing him to fall on the right side of his back.  
He further related that a service physician told him that 
such injury sometimes causes the spine to bow, and that he 
might have upper and lower spine problems in the future.  He 
testified that he did not undergo a MRI of the lumbar spine 
during service; that he complained of a low back problem at 
the time of service separation; and that the doctor told him 
that he had a spinal injury which included his whole back.  
He went to a local orthopedic surgeon in April 1996 because 
of increased back pain.  He had not worked since April 1997 
because of his neck and right arm problems. 

Following the Board's April 1999 Remand, the veteran was 
asked to provide additional medical evidence in support of 
his claims.  

Medical and other records obtained from the SSA show that in 
an August 1997 application for SSA disability benefits, the 
veteran stated that he became unable to work in April 1997 
due to neck and low back disability.  Private treatment 
records dated in October 1995, disclosed no abnormalities of 
the trunk or lower extremities.  Treatment records from Dr. 
G., dated from February 1997 to March 1998 show that the 
veteran was seen for chronic neck and low back symptoms due 
to disc disease, with radiculopathy.  A March 1998 medical 
assessment by Dr. G. indicated that the veteran's industrial 
capabilities were limited by back pain, a decreased range of 
lumbar motion, and motor, sensory and reflex deficits in the 
lower left leg and foot.  An April 1997 statement from Dr. R. 
indicated that the veteran experienced low back and left leg 
pain secondary to degenerative disc disease, needed 
rehabilitation, and should seek other employment not 
requiring bending, lifting, pushing or pulling.  Treatment 
records from Dr. P., dated from April to October 1997, showed 
that the veteran underwent a left L5-S1 decompression and 
discectomy in May 1997.  An assessment completed by Dr. P. in 
March 1998 found pain and limitation of lumbar motion and 
motor, sensory and reflex deficits of the left leg due to 
multiple back surgeries.  

An April 1998 Social Security decision found the veteran to 
be disabled for at least a 12 month period, effective in 
April 1997, due to low back and lower extremity 
symptomatology.  His disability was not considered to be 
permanent and he was scheduled for reevaluation in May 2001.  

An August 1999 report of VA examination cited the veteran's 
statement that he had low back pain prior to discharge from 
the military, but had no diagnosis of a ruptured disc; that 
he sustained a ruptured disc while working at a manufacturing 
plant doing heavy lifting; that he underwent lumbar surgery, 
L5-S1, in [September] 1996 and May 1997; and that he 
continues to experience low back pain and radicular symptoms 
involving the left leg.  Following review of the medical 
record, the examiner expressed the opinion that the veteran's 
low back disability did not occur while he was in service, 
and that the majority of his persistent symptoms, including 
mechanical back pain and residual nerve damage, were related 
to his prolonged nerve compression and surgery and not 
related to his military service.  He further stated that the 
veteran's radicular symptoms were unlikely to be related to 
his complaints of back pain in service.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when such is manifested to a compensable degree 
within a year after separation from active duty.  38 C.F.R. 
§§ 3.307(a), 3.309(a) (2001).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991);  38 C.F.R. § 
3.303(d) (2001);  Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

The service medical records show that the veteran was seen 
briefly between January and March 1984 for complaints of low 
back pain of unknown etiology and without significant 
clinical findings.  Lumbosacral X-rays revealed that his 
vertebrae and intervertebral discs were normal, with no 
evidence of spondylolisthesis or spondylosis.  The service 
medical records are silent for complaints of low back pain 
during the veteran's remaining period of active service or on 
service retirement examination, at which time the veteran 
denied any history of recurrent back pain.  His original 
application for VA disability compensation benefits made no 
mention of low back impairment or disability and cited no in-
service or post-service treatment for low back disability.  
His initial post-service complaint of low back pain appears 
in a document submitted by the veteran in August 1996, and 
the initial finding of low back disability is dated in April 
1996, after an on-the-job back injury in March 1996.  

The Board finds that competent medical evidence of a low back 
injury or chronic lumbar disability was clearly not present 
during active service or on service separation examination, 
and arthritis of the lumbar spine was not shown to a 
compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303(a).  The record 
is silent for complaint, treatment, findings or diagnosis of 
low back symptomatology between March 1984 and April 1996, 
when a ruptured disc was first shown.  Continuity of low back 
symptomatology is not demonstrated in the record.  38 C.F.R. 
§ 3.303(b).  While the veteran stated in August 1996 that he 
had low back pain at the time he left the military, he denied 
such symptomatology at the time of his service retirement 
examination and none was shown on that examination.  Further 
contradicting his claim that low back pain was present at 
service separation is the absence of any reference to lumbar 
disability in his original application for VA disability 
compensation benefits, filed on July 18, 1995, approximately 
two weeks after service separation.

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence and must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Further, the Board can consider self interest in 
assessing the credibility of testimony.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  The veteran's self 
interest is clear.  For that reason, it is appropriate for 
the Board to consider the veteran's contentions and 
assertions on private and VA examinations and evaluations, in 
his benefit claims and documents, and in his sworn testimony, 
in light of the documentation obtained from the service 
department and the other more contemporaneous writings.  At 
his personal hearing held in July 1997 before an RO Hearing 
Officer, the veteran testified, in pertinent part, that the 
neck injury he sustained in service jarred his whole spine.  
While he then recalled that an MRI performed before service 
retirement had disclosed a bulged L5-S1 disc, the only MRI 
from service did not include such a finding.  Furthermore, in 
October 1998 lay statement his spouse stated that a lumbar X-
ray during service disclosed no evidence of a ruptured disc, 
and that a recommendation for a MRI scan of the lumbar spine 
had not been approved.  In his testimony at the November 1998 
hearing, he conceded that he did not undergo a MRI of the 
lumbar spine during service, and on VA examination in August 
1999, the veteran acknowledged that he did not receive a 
diagnosis of a ruptured lumbar disc while on active duty.  To 
the extent that the veteran's sworn testimony and certified 
statements as to the origin of his back disability, are 
inconsistent, and contradictory, it is clear that the 
accounts which recognized that no low back disability had 
been diagnosed in service are the more credible and 
consistent with the other records.  See Cartright, supra. 

To the same point, although the veteran has expressed the 
opinion that his current low back disability is related to 
trauma or pathology incurred during active service, the Court 
has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  If such testimony is 
not competent, it cannot be probative.

Further, the evidence includes a medical opinion from a VA 
physician who, following examination and a review of the 
veteran's medical records, expressed the opinion that the 
veteran's low back disability was incurred when he was not in 
the service; that his lumbar symptoms are not due to service; 
and that his current radicular symptoms are unlikely to be 
related to the back pain he had in 1984 while in the 
military.  There is no contrary medical evidence or opinion.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for the 
veteran's low back disability is not warranted.  Accordingly, 
that claim is denied.


II  A Rating in Excess of 40 Percent for Residuals of a Neck 
Injury

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran experienced a cervical injury during active 
service, with complaints of paresthesia over the dorsal right 
forearm and hand, and a November 1993 MRI revealed spinal 
cord compression at C5-C6 with possible disc space disease.  
He underwent surgery in December 1993 to remove a ruptured 
cervical disc.  Following service retirement in June 1995, he 
sought service connection for that disability, among others, 
and was afforded a VA medical examination in August 1995.  A 
rating decision of January 1996 granted service connection 
for the postoperative residuals of a neck injury, and it was 
rated as 10 percent disabling from the day following service 
separation.  The veteran appealed, seeking a higher 
evaluation for that disability.  

During the pendency of this appeal, the veteran underwent 
additional surgeries of his cervical spine, and a rating 
decision of September 1997 increased the evaluation of his 
cervical disability from 10 percent to 40 percent, effective 
the day following service separation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely related.  38 C.F.R. § 4.20.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  This case addresses the assignment of an 
initial rating following an initial award of service 
connection for the disability at issue.  In such cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (2000).

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59. 

Intervertebral disc disease is rated under Diagnostic Code 
5293. A 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief. 

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97, held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 
In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), the 
Court found that the provisions of Diagnostic Code 5293 do 
not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted.  The Court suggested that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14 (2001). 

At the August 1995 VA examination, the neck was normal, 
without deformity, while cervical motion was limited to 25/30 
degrees on forward flexion with lateral flexion to 30/40, and 
normal rotation.  There were no complaints of pain and no 
findings of motor, sensory and reflex deficits, and the 
veteran stated that numbness and tingling of the right arm 
had resolved.  The pertinent diagnosis was history of trauma 
to the neck, status post surgery for ruptured C6-C7 disc with 
a history of radiation to the right arm.  Those finding do 
not demonstrate pronounced intervertebral disc disease with 
persistent symptoms compatible with neuropathy or with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  38 
C.F.R. 4.71a, Diagnostic Code 5293. 

The February 1997 VA examination report cited the veteran's 
complaints of pain in the right triceps and elbow, extending 
to the fingers, and weakness throughout the right arm.  
Muscle strength in the right triceps was 3/5, biceps was 4-
/5, and reflexes were 2/4 throughout, without evidence of 
clonus.  A cervical X-ray revealed solid fusion of C6 and C7; 
mild narrowing of the C5-C6 intervertebral disc space; and 
mild narrowing of the C3-C7 neuroforamina, bilaterally, with 
good alignment.  The examiner stated that the veteran's 
complaint of pain on resistance was consistent with his 
description.  The diagnosis was status post C6-C7 laminectomy 
with possible thoracic outlet syndrome.  

The June 1997 VA examination report cited the veteran's 
complaints of constant neck pain radiating into the right 
upper extremity to the fingers, with motion causing increased 
pain and tingling radiating down his arm from triceps to 
fingers, and right arm weakness.  Examination of the cervical 
spine and right arm disclosed that forward cervical flexion 
was to 30 degrees, extension to 10 degrees, rotation to 25 
degrees, bilaterally, and flexion to 20 degrees, bilaterally, 
with pain on all maneuvers.  The right sternocleidomastoid 
strength was 3/5, cranial nerve 11 was 4-/5, and triceps, 
biceps and hand grip were each 4-/5, while reflexes were 1/5 
in the right arm.  Decreased sensation was noted in the C5 to 
T1 dermatome on the right.  Cervical X-ray revealed solid 
fusion of C6 and C7; and diffuse narrowing of the C3-C7 
neuroforamina, greater on the left, without interval change.  
The diagnosis was herniated cervical disc, C6-C7, status post 
disc removal in December 1993, with evidence of neurological 
involvement in the C5-T1 distribution.  

Private treatment records from Drs. G., R., and P., showed 
diagnoses of chronic neck pain due to disc disease, bur 
primarily addressed the veteran's lumbar complaints.  Notes 
from Dr. G., dated in April 1997, showed that his neck was 
supple, with some discomfort, but with a full range of motion 
in both shoulders.

At his July 1997 personal hearing, the veteran complained 
primarily of functional limitations caused by his low back 
problem, while noting lack of cervical mobility, cervical 
pain on motion, and symptoms of pain, tingling, and weakness 
involving the right arm.  He asserted that he was released 
from work due, in part, to his neck and right arm symptoms.  

An April 1998 decision from a SSA Administrative Law Judge, 
noted that the veteran had undergone a cervical discectomy, 
but primarily addressed his lumbosacral symptomatology.  SSA 
disability benefits were awarded based on his disorders of 
the back, effective in April 1997.  

At his November 1998 personal hearing, the veteran cited the 
history of his in-service cervical injury and subsequent 
findings, symptoms and treatment, noting that he experienced 
paralysis in his hand during and after service, but chiefly 
addressed his low back problems.  

An August 1999 VA examination report cited the history of the 
veteran's cervical injury and surgery, as well as his 
complaints of neck tenderness and right elbow pain into the 
fifth finger.  Examination disclosed cervical flexion and 
rotation to 40 degrees, bilaterally, with pain on deep 
flexion, but no findings of motor, sensory or reflex deficit 
in the neck or upper extremities.  Cervical X-ray revealed 
bony fusion of the C6 and C7 vertebral bodies; diffuse 
narrowing of the C3-C7 neuroforamina, greater on the right, 
with good alignment, no evidence of subluxation or 
dislocation, and no findings of interval change.  The 
diagnosis was cervical spine, status post discectomy, 
incurred in service, with residual pain productive of some 
disability but not preventing the veteran from working.  In a 
November 1999 addendum, the VA examiner stated that the 
veteran's cervical disability did not significantly affect 
his ordinary activity; although during flare-ups there was 
moderate functional limitation.  The clinical evidence was 
consistent with the low level of neck pain present; and it 
was the examiner's opinion that, based solely on the 
veteran's cervical disability, he would be able to work in 
many jobs.  

Based upon the findings on private and VA medical 
examinations and treatment, and taking into consideration the 
provisions of 38 C.F.R. Part 4, §§ 4.40, 4.45 and 4.59 and 
the Court's decision in  DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that the manifestations of the 
veteran's neck injury are productive of no more than severe 
intervertebral disc disease with recurring attacks and 
intermittent relief.  On the most recent VA examination, the 
examiner stated that the veteran's cervical disability did 
not significantly affect his ordinary activity, and that 
during flare-ups, such presented only moderate functional 
limitation. There are currently no clinical findings of right 
arm radiculopathy such as to warrant a separate evaluation 
based upon complete or incomplete paralysis of the right 
upper extremity under the provisions of diagnostic codes 
8510-8719.  Further, the radiographic findings disclose no 
evidence of traumatic or degenerative arthritis of the 
cervical spine such as to warrant evaluation or a separate 
rating for traumatic or degenerative arthritis of the 
cervical spine under diagnostic codes 5010 or 5003.  Cervical 
ankylosis is not demonstrated or diagnosed, as required for 
evaluation under diagnostic code 5287, and range of cervical 
motion is no more than moderately impaired, and would not 
warrant an evaluation in excess of 20 percent under 
diagnostic code 5290.  To the same point, limitation of range 
of cervical motion is considered in the current 40 percent 
evaluation under diagnostic code 5293.  See VAOPGCPREC 36-97.  
To the extent that any such clinical findings were shown 
since service separation, such were taken into consideration 
and are reflected in the currently assigned 40 percent 
evaluation for the veteran's service-connected intervertebral 
disc syndrome of the cervical spine.

The Board finds that the current evaluation under diagnostic 
code 5293, intervertebral disc syndrome, is the most 
appropriate, given the clinical and radiographic findings on 
private and VA examinations.  However, that evidence does not 
disclose objective clinical findings of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, and little intermittent relief, as required for a 60 
percent evaluation unde that diagnostic code.  There is no 
current evidence of involvement of the C5-T1 dermatome.  
Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the medical and other evidence 
of record does not warrant a rating in excess of the 
currently assigned 40 percent evaluation for the veteran's 
intervertebral disc syndrome of the cervical spine under 
diagnostic code 5293 or any other applicable diagnostic code.  

III  Total Disability Rating Based on Individual 
Unemployability 

Total disability ratings for compensation may be assigned 
where the schedular rating for the disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.15.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.  

A veteran may be considered unemployable upon termination of 
employment which was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  38 C.F.R.§ 4.18.  Age may not be 
considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating.  Age, 
as such, is a factor only in evaluations of disability not 
resulting from service, i.e., for the purposes of pension.  
38 C.F.R. § 4.19.  

The 40 percent rating for the veteran's service-connected 
cervical disability has been discussed above, and his only 
other service-connected disabilities are postoperative 
residuals of uvuloplasty with tonsillectomy and septoplasty, 
and ureterolithiasis, each evaluated as noncompensably 
disabling.  He has not argued that these two disabilities are 
significantly disabling, and the medical evidence shows that 
they have not been problems since his separation.  The August 
1995 VA medical examination noted the problems, but indicated 
that they were only historically significant.  At his July 
1997 personal hearing, the veteran testified that he had 
received no post-service treatment for sleep apnea, and made 
no mention of recurrence or any residual problems associated 
with his in-service episodes of ureterolithiasis.  The 
evaluation of those disabilities is not currently at issue, 
and need not be discussed in detail.  

In this particular case, the Board finds that evaluation of 
the veteran's ureterolithiasis and his postoperative 
residuals of uvuloplasty with tonsillectomy and septoplasty 
under any applicable rating criteria would yield a 
noncompensable evaluation, because of the absence of any of 
the minimum criteria required for compensable evaluations of 
either disorder.  Further, governing regulations provide that 
in every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Such 
is the case with respect to the veteran's service-connected 
ureterolithiasis and postoperative residuals of uvuloplasty 
with tonsillectomy and septoplasty.

The Board calls attention to its determinations earlier in 
this decision that service connection is not warranted for 
the veteran's low back disability and that a rating in excess 
of 40 percent is not warranted for his postoperative 
residuals of a neck injury.  Thus, the veteran's combined 
service-connected disability rating of 40 percent does not 
meet the requirements for a total rating on a schedular 
basis.  38 C.F.R. §§ 3.340, 4.16.  

The record further shows that the veteran has reported a 
college education and extensive technical training, and long 
term occupational experience as an aircraft avionics and 
maintenance supervisor in the military, and his post service 
employment record prior to his retirement in April 1997 due 
to his neck and low back disabilities.  Furthermore, the 
veteran's Vocational Rehabilitation & Education  folder 
discloses that after completing his vocational rehabilitation 
in 1999 he began full time employment.  As of September 2000, 
he was employed by the State of Tennessee, earning 
approximately $2,500 per month as an Information Technician 
in the Information Technology Services Division, utilizing 
knowledge and skills he had acquired through his Bachelor's 
degree program in computer information systems.  He reported 
that he enjoyed his work, and that his service-connected 
disabilities did not interfere with his ability to perform 
required tasks.  Since the veteran had been suitably employed 
for over 60 days in a position consistent with his employment 
goals, he was designated as rehabilitated.  

There is no evidence that the veteran's current employment 
was provided on account of service-connected disability, or 
is one in which special consideration was given on account of 
service-connected disability.  The current record fails to 
show that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, as required under the provisions of 
38 C.F.R. § 4.16.  

Based upon the foregoing, and for the reasons and bases 
provided, the Board finds that a total disability rating 
based on unemployability due to service-connected 
disabilities is not warranted.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  In 
the December 1997 statement of the case and April 1999 
supplemental statement of the case, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected disabilities.  As this matter has been 
adjudicated by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  With respect to employment, the 
evidence of record shows that the veteran was capable of 
employment and employed at all times prior to his post-
service low back injury and surgeries.  Further, he is 
currently employed on a full-time basis.  In addition, there 
is no evidence of an exceptional or unusual clinical picture.

The Board concludes that the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet,. App. 289, 293 
(1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 


ORDER

Service connection for a low back disability is denied.

A rating in excess of 40 percent for postoperative residuals 
of a neck injury is denied.

A total disability rating based on unemployability due to 
service-connected disabilities is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

